Citation Nr: 0400386	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  02-21 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for adult vitelliform 
dystrophy.


ATTORNEY FOR THE BOARD


T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran has verified active service from February 1951 to 
June 1952 and from July 1957 to July 1985 and unverified 
reserve duty from June 1952 to July 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Seattle, Washington.


REMAND

The veteran contends that his adult vitelliform dystrophy is 
the result of the cumulative effect of over exposure to the 
sun and observation of bright burning substances, such as 
white phosphorous, during active service.  With regard to his 
assertion, the Board observes, in claims regarding service 
connection, the resolution of issues that involve medical 
knowledge, such as diagnosis of disability and determination 
of medical etiology, require professional evidence.   See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) "a 
layperson is generally not capable of opining on matters 
requiring medical knowledge", aff'd sub nom. Routen v. West, 
142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 
(1998).

The record presents only one medical opinion regarding the 
etiology of the  veteran's adult vitelliform dystrophy.  The 
veteran underwent a VA compensation and pension physical 
examination in March 2002, which culminated in a general 
statement of medical etiology.  The Board is of the opinion 
that the examination report lacks probative value.  While the 
examining physician found it is difficult to assess whether 
the veteran's retinal lesions represented solar retinopathy 
from excessive sun exposure, he stated "this very much can 
be the case if patient has gazed the sun directly for lengthy 
periods."  The opinion appears to be based solely on the 
medical history provided by the veteran.  It is held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence."  Leshore v. Brown, 8 Vet. App. 406, 409 (1995); 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); see Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  The Board notes, 
however, that 

The veteran does, however, have a current diagnosis of adult 
vitelliform dystrophy.  Moreover, service medical records 
show he presented with numerous complaints regarding his 
visual acuity during his service and underwent 
ophthalmoscopic examination at regular intervals.  The 
opining medical examiner has not been afforded the 
opportunity to review the information contained in these 
records, as he noted, the claims file was not available for 
his review.  The medical examination must consider the 
records of prior medical examinations and treatment in order 
to assure a fully informed decision.  Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994).  These considerations make further 
development imperative.  

Finally, the Board observes that in its development letter 
dated in December 2001, the RO advised the veteran that he 
had 30 days from the date of the letter to send in 
information or evidence regarding his claim.  In a decision 
promulgated on September 22, 2003, Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003), the United States 
Court of Appeals for the Federal Circuit invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice. 
 
Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

3.  The veteran should be afforded an 
examination by an ophthamologist to 
determine the nature, status and etiology 
of any current ophthalmologic disorder.  
All indicated studies must be conducted.  
The claims file, or copies of pertinent 
documents located therein, and a copy of 
this remand, must be made available to 
and reviewed by the examiner in 
conjunction with the examination.  After 
the examination and review of the 
evidence in the claims folder, including 
service, VA, and private medical records, 
the physician should express opinions as 
to the following:

(a) Is there a current diagnosis of an 
ophthalmologic disability?

(b) If there is a current diagnosis of an 
ophthalmologic disability, what is the 
degree of medical probability that such 
disability was incurred during active 
service or is causally related to 
service?

If the physician cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate.  The physician should provide 
the rationale for the conclusions reached 
and cite the evidence relied on or 
rejected in forming any opinion.  Of 
course, the questions are not intended to 
limit the physician from discussing any 
other facts or circumstances that would 
have bearing upon the ultimate question 
of whether there is current 
ophthalmologic disability causally 
related to service.

The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to his claim as 
the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(2003); Connolly v. Derwinski, 1 Vet. 
App. 566 (1991).

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed in full.  In particular, the RO 
should ensure that the requested 
examination and required opinion are in 
compliance with this remand and if they 
are not, the RO should implement 
corrective procedures.

5.  The RO should readjudicate the issue 
of entitlement to an increased evaluation 
for adult vitelliform dystrophy.  If the 
benefits sought on appeal remain denied, 
the appellant and his representative 
should be furnished a supplemental 
statement of the case, and given the 
opportunity to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




